
	
		III
		110th CONGRESS
		2d Session
		S. RES. 478
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2008
			Mr. Smith (for himself
			 and Mr. Kerry) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			March 31 (legislative
			 day, March 13), 2008
			 Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Supporting the goals and ideals of
		  World Water Day.
	
	
		Whereas the United Nations General Assembly, via
			 resolution, has designated March 22 of each year as World Water Day;
		Whereas a person needs 4 to 5 liters of water per day to
			 survive;
		Whereas a person can live weeks without food, but only
			 days without water;
		Whereas every 15 seconds a child dies from a water-borne
			 disease;
		Whereas, for children under age 5, water-borne diseases
			 are the leading cause of death;
		Whereas millions of women and children spend several hours
			 a day collecting water from distant, often polluted sources;
		Whereas every dollar spent on water and sanitation saves
			 on average $9 in costs averted and productivity gained;
		Whereas, at any given time, 1/2 of
			 the world’s hospital beds are occupied by patients suffering from a water-borne
			 disease;
		Whereas 88 percent of all diseases are caused by unsafe
			 drinking water, inadequate sanitation, and poor hygiene;
		Whereas 1,100,000,000 (1 in 6) people lack access to an
			 improved water supply;
		Whereas 2,600,000,000 people in the world lack access to
			 improved sanitation;
		Whereas the global celebration of World Water Day is an
			 initiative that grew out of the 1992 United Nations Conference on Environment
			 and Development in Rio de Janeiro;
		Whereas the participants in the 2002 World Summit on
			 Sustainable Development in Johannesburg, including the United States, agreed to
			 the Plan of Implementation which included an agreement to work to reduce by
			 1/2 from the baseline year 1990 the proportion of
			 people who are unable to reach or to afford safe drinking water,
			 and the proportion of people without access to basic sanitation
			 by 2015; and
		Whereas Congress passed and the President signed into law
			 the Senator Paul Simon Water for the Poor Act of 2005 (Public Law 109–121),
			 which was intended to elevate the role of water and sanitation policy in
			 the development of U.S. foreign policy and improve the effectiveness of U.S.
			 official programs: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of World Water Day;
			(2)urges an
			 increased effort and the investment of greater resources by the Department of
			 State, the United States Agency for International Development, and all relevant
			 Federal departments and agencies toward providing sustainable and equitable
			 access to safe drinking water and sanitation for the poor and the very poor;
			 and
			(3)encourages the
			 people of the United States to observe the week with appropriate activities
			 that promote awareness of the importance of access to clean water.
			
